DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 and 12/09/2021 are being considered by the examiner.

Drawings
The drawings were received on 11/29/2021. These drawings are acknowledged.

Specification
The amendment to the specification was received on 11/29/2021. These amendments are acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, Anderson (US 6,298,401 B1) failed to disclose a hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method, wherein the hardware client is a hardware client of at least one hardware client of the object-oriented memory device; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the hardware client coupled via the hardware communications interface to a communications port of at least one communications port of the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the 
Instead, Anderson discloses a data storage device configurable to perform a data storage function by being coupled to a host in a computer system, the data storage device comprising: non-volatile storage media having stored thereon data configured as a plurality of objects, each object having attributes indicative of characteristics of the object; and a data storage device control component, configured to be coupled to the host and operably coupled to the storage media, and configured to manage storage of the objects on the storage media according to an object file system by providing an interface to the objects, the interface exposing methods which are invoked to access the objects.
Regarding claim 17, the prior art of record, Anderson (US 6,298,401 B1) failed to disclose generating, at a hardware client of an object-oriented memory device, an object- oriented message associated with an object of an object class, the object class including at least one data member and at least one method, wherein the hardware client is a hardware client of at least one hardware client of the object-oriented memory device; and transmitting the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the hardware client coupled via the hardware communications interface to a communications port of at least one communications port of the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the communications port is allocated solely to the hardware client or is shared among the hardware client and at least - 27 - 3416096.v1DocketNo.: MP13113-2 one other hardware client of the at least one hardware client for communicating object- oriented messages with the object-oriented memory device.
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and 
Regarding claim 33, the prior art of record, Anderson (US 6,298,401 B1) failed to disclose A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the object-oriented message is a request to call a method of the at least one method and wherein the request includes a handle for the object and a method identifier of a method of the at least one method.
Instead, Anderson discloses a data storage device configurable to perform a data storage function by being coupled to a host in a computer system, the data storage device comprising: non-volatile storage media having stored thereon data configured as a plurality of objects, each object having attributes indicative of characteristics of the object; and a data storage device control component, configured to be coupled to the host and operably coupled to the storage media, and configured to manage storage of the objects on the storage media according to an object file system by providing an interface to the objects, the interface exposing methods which are invoked to access the objects.
Regarding claim 34, the prior art of record, Anderson (US 6,298,401 B1) failed to disclose a hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method 
Instead, Anderson discloses a data storage device configurable to perform a data storage function by being coupled to a host in a computer system, the data storage device comprising: non-volatile storage media having stored thereon data configured as a plurality of objects, each object having attributes indicative of characteristics of the object; and a data storage device control component, configured to be coupled to the host and operably coupled to the storage media, and configured to manage storage of the objects on the storage media according to an object file system by providing an interface to the objects, the interface exposing methods which are invoked to access the objects.
Regarding claim 35, the prior art of record, Anderson (US 6,298,401 B1) failed to disclose a hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one - 30 - 3416096.v1DocketNo.: MP13113-2 physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the hardware client is a hardware process configured to interact with a stack of an operating system and wherein the object-oriented message is sourced from the stack.
Instead, Anderson discloses a data storage device configurable to perform a data storage function by being coupled to a host in a computer system, the data storage device comprising: non-volatile storage media having stored thereon data configured as a plurality of objects, each object having attributes indicative of characteristics of the object; and a data storage device control component, configured to be coupled to the host and operably coupled to the storage media, and configured to manage storage of the objects on the storage media according to an object file system by providing an interface to the objects, the interface exposing methods which are invoked to access the objects.
claim 36, the prior art of record, Anderson (US 6,298,401 B1) failed to disclose A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the hardware client is a hardware process configured to employ data stored in the at least one physical memory and wherein the object-oriented memory device is configured to manage a structure of the data in the at least one physical memory for the hardware process via the object.
Instead, Anderson discloses a data storage device configurable to perform a data storage function by being coupled to a host in a computer system, the data storage device comprising: non-volatile storage media having stored thereon data configured as a plurality of objects, each object having attributes indicative of characteristics of the object; and a data storage device control component, configured to be coupled to the host and operably coupled to the storage media, and configured to manage storage of the objects on the storage media according to an object file system by providing an interface to the objects, the interface exposing methods which are invoked to access the objects.
Regarding claim 37, the prior art of record, Anderson (US 6,298,401 B1) failed to disclose A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the hardware client is a hardware process, wherein the object is a private storage buffer 
Instead, Anderson discloses a data storage device configurable to perform a data storage function by being coupled to a host in a computer system, the data storage device comprising: non-volatile storage media having stored thereon data configured as a plurality of objects, each object having attributes indicative of characteristics of the object; and a data storage device control component, configured to be coupled to the host and operably coupled to the storage media, and configured to manage storage of the objects on the storage media according to an object file system by providing an interface to the objects, the interface exposing methods which are invoked to access the objects.
Regarding claim 38, the prior art of record, Anderson (US 6,298,401 B1) failed to disclose A hardware client of an object-oriented memory device, the hardware client configured to: generate an object-oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmit the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the object is an error-correcting code (ECC) object, wherein a payload is included in the object-oriented message, and wherein the at least one data member includes an ECC corrected version of the payload.
Instead, Anderson discloses a data storage device configurable to perform a data storage function by being coupled to a host in a computer system, the data storage device comprising: non-volatile storage media having stored thereon data configured as a plurality of objects, each object having attributes indicative of characteristics of the object; and a data storage device control component, configured to be coupled to the host and operably coupled to the storage media, and configured to manage storage of the objects on the storage media according to an object file system by providing an interface to the objects, the interface exposing methods which are invoked to access the objects.
claim 39, the prior art of record, Anderson (US 6,298,401 B1) failed to disclose generating, at a hardware client of an object-oriented memory device, an object- oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmitting the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the object is a new object to-be-instantiated in the at least one physical memory and wherein the object-oriented message is a request to declare the new object, the request including the object class for the new object, the object class defining the new object.
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface; storing a device control object on the disc including attributes indicative of characteristics of the data storage device.
Regarding claim 40, the prior art of record, Anderson (US 6,298,401 B1) failed to disclose generating, at a hardware client of an object-oriented memory device, an object- oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and - 32 - 3416096.v1DocketNo.: MP13113-2 transmitting the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the object-oriented message is a request to call a method of the at least one method and wherein the request includes a handle for the object and a method identifier of a method of the at least one method

Regarding claim 41, the prior art of record, Anderson (US 6,298,401 B1) failed to disclose generating, at a hardware client of an object-oriented memory device, an object- oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmitting the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the hardware client is a hardware process and wherein the method further comprises interacting, by the hardware process, with a stack of an operating system and sourcing the object-oriented message from the stack.
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface; storing a device control object on the disc including attributes indicative of characteristics of the data storage device.
Regarding claim 42, the prior art of record, Anderson (US 6,298,401 B1) failed to disclose generating, at a hardware client of an object-oriented memory device, an object- oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmitting the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented 
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface; storing a device control object on the disc including attributes indicative of characteristics of the data storage device.
Regarding claim 43, the prior art of record, Anderson (US 6,298,401 B1) failed to disclose generating, at a hardware client of an object-oriented memory device, an object- oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmitting the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the hardware client is a hardware process, wherein the object is a private storage buffer employed by the hardware process, and wherein the method further comprises storing at least one data member in the private storage buffer for the hardware process.
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by 
Regarding claim 44, the prior art of record, Anderson (US 6,298,401 B1) failed to disclose generating, at a hardware client of an object-oriented memory device, an object- oriented message associated with an object of an object class, the object class including at least one data member and at least one method; and transmitting the object-oriented message generated to the object-oriented memory device via a hardware communications interface coupling the hardware client to the object-oriented memory device, the object instantiated or to-be instantiated in at least one physical memory of the object-oriented memory device according to the object class, the at least one method enabling the object-oriented memory device to access the at least one data member for the hardware client, wherein the object is an error-correcting code (ECC) object, wherein a payload is included in the object-oriented message, and wherein the at least one data member includes an ECC corrected version of the payload.
Instead, Anderson discloses using a disc drive controller on the disc drive, storing data on a disc according to an object file system as a plurality of objects, each object having attributes indicative of characteristics of the object; and accessing the objects on the disc through the disc drive controller and through the object file system which includes an interface to the objects by invoking functions exposed by the interface; storing a device control object on the disc including attributes indicative of characteristics of the data storage device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194